Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Disteldorf et al. (US 20140071524), Maillet et al. (WO 2015/145073; PG-Pub US20170204001), Lingle (6749941), Dobrowolski (Handbook of Optics), Illy et al. (WO 2015/033067; PG-Pub US 20160214887), and Yaoita et al. (US 20100255294).
Disteldorf discloses a coated glass article with at least one layer having a sub-stoichiometric silicon nitride with a ratio of 0.83 to 1.22, with a lower and upper dielectric layer stack sandwiching the sub-stoichiometric silicon nitride.  The resulting film has a film side reflectance of 32.3%.  However, the coating comprises silver and silver is required in the coating and is silent to the claimed reflectance.  Maillet discloses a glazing with a thin film stack for solar protection.  The thin film stack does not contain a silver layer and has a film side reflectivity of 31%.  Maillet further discloses the thin film stack comprises at least one silicon nitride layer SiNx but is silent to the claimed value of x.  Lingle discloses a solar coating having a Si-rich layer that has a ratio of 0.77 to 1.25.  However, Lingle does not provide motivation to produce the claimed film side reflectance as a result of the claimed ratio, given that Lingle recites values significantly lower than the claimed reflectance.  Illy discloses a coated substrate, wherein the coating does not contain a silver layer and a silicon nitride that can be sub-stoichiometric.  However, Illy is silent to the claimed value of x and corresponding reflectivity on the film side.  Yaoita discloses a heat reflecting coating that does not have a silver layer and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783